EX-10.5 SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT



SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT
    
This SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Sixth
Amendment”) is made and entered into as of the 31st day of January, 2013,
between HERITAGE-CRYSTAL CLEAN, LLC, an Indiana limited liability company
(“Borrower”), and BANK OF AMERICA, N.A., a national banking association
(“Lender”).


WHEREAS, the Borrower and the Lender are party to that certain Third Amended and
Restated Credit Agreement, dated as of December 14, 2009, as amended from time
to time (the “Credit Agreement”), pursuant to which the Lender has extended
credit to the Borrower on the terms set forth therein;


WHEREAS, the Borrower has requested that the Lender, and the Lender has agreed
to, on the terms and subject to the conditions set forth herein, extend the
Maturity Date with respect to the Revolving Loans from January 31, 2013 to
February 28, 2013, as set forth below;


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Credit Agreement. This Sixth Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.


2.Amendment to Section 1.01(Definitions) of the Credit Agreement.


(a)The definition of Maturity Date is hereby amended to read in its entirety as
follows:


““Maturity Date” means (i) with respect to the Revolving Loans, February 28,
2013 and (ii) with respect to the Term A Loan, March 15, 2016.”
(b)The following definitions are added to Section 1.01 in the appropriate
alphabetical order:
““Sixth Amendment” means the Sixth Amendment to Third Amended and Restated
Credit Agreement, dated as of the Sixth Amendment Date, between the Borrower and
the Lender, and joined for certain purposes by the Parent.”
““Sixth Amendment Date” means January 31, 2013.”
3.Conditions to Effectiveness. Upon the receipt by the Lender of a counterpart
signature page to this Sixth Amendment duly executed and delivered by the
Borrower, the

GSDOCS\2193486

--------------------------------------------------------------------------------

EX-10.5 SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Parent and the Lender, this Sixth Amendment shall be deemed effective as of the
Sixth Amendment Date.


4.Representations and Warranties. The Borrower represents and warrants to the
Lender as follows:


(a)The execution, delivery and performance of this Sixth Amendment and the
transactions contemplated hereby (i) are within the authority of each of the
Loan Parties, (ii) have been duly authorized by all necessary corporate
proceedings by each of the corporate Loan Parties, and by all necessary
proceedings by the managers or members (as required) by each of the limited
liability company Loan Parties, (iii) do not conflict with or result in any
material breach or contravention of any provision of law, statute, rule or
regulation to which any of the Loan Parties is subject or any judgment, order,
writ, injunction, license or permit applicable to any of the Loan Parties so as
to materially adversely affect the assets, business or any activity of the Loan
Parties, and (iv) do not conflict with any provision of the corporate charter,
articles or bylaws of the corporate Loan Parties, the articles of organization
or operating agreements of the limited liability company Loan Parties, or any
agreement or other instrument binding upon any of the Loan Parties.


(b)The execution, delivery and performance of this Sixth Amendment will result
in valid and legally binding obligations of the Loan Parties enforceable against
them in accordance with the terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors'
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief or other equitable remedy is subject to the
discretion of the court before which any proceeding therefor may be brought.


(c)The execution, delivery and performance by the Loan Parties of this Sixth
Amendment, and the transactions contemplated hereby, do not require any approval
or consent of, or filing with, any third party or governmental agency or
authority.


(d)The representations and warranties contained in Article V of the Credit
Agreement are true and correct in all material respects as of the date hereof,
both before and after giving effect to this Sixth Amendment, as though made on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date. For purposes of this Paragraph 4(d),
the representations and warranties contained in Section 5.05(a) of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to Section 6.01(a) of the Credit Agreement.


(e)Both before and after giving effect to this Sixth Amendment, no Default or
Event of Default under (and as defined in) the Credit Agreement has occurred and
is continuing.


5.No Waiver. Nothing contained herein shall be deemed to (i) constitute a waiver
of any Default or Event of Default that may heretofore or hereafter occur or
have occurred and

2



--------------------------------------------------------------------------------

EX-10.5 SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

be continuing or, except as expressly provided herein, to otherwise modify any
provision of the Credit Agreement or other Loan Document, or (ii) give rise to
any defenses or counterclaims to the Lender's right to compel payment of the
Obligations when due or to otherwise enforce its rights and remedies under the
Credit Agreement and the other Loan Documents.


6.Ratification, etc. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents, all documents, instruments and agreements related
thereto and the Obligations are hereby ratified and confirmed in all respects
and shall continue in full force and effect. This Sixth Amendment and the Credit
Agreement shall hereafter be read and construed together as a single document,
and all references in the Credit Agreement, any other Loan Document or any
agreement or instrument related to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended by this Sixth Amendment.


7.GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).


8.Counterparts; Etc. This Sixth Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
counterparts taken together shall be deemed to constitute one and the same
instrument. Any counterpart signed by all parties may be introduced into
evidence in any action or proceeding without having to produce or account for
the other counterparts. Likewise, the existence of this Sixth Amendment may be
established by the introduction into evidence of counterparts that are
separately signed, provided they are otherwise identical in all material
respects. This Sixth Amendment, to the extent signed and delivered by means of a
facsimile machine or other electronic transmission in which the actual signature
is evident, shall be treated in all manner and respects as an original agreement
or instrument and shall be considered to have the same binding legal effect as
if it were the original signed version thereof delivered in person. At the
request of any party hereto, each other party hereto or thereto shall re-execute
original forms hereof and deliver them to all other parties. No party hereto
shall raise the use of a facsimile machine or other electronic transmission in
which the actual signature is evident to deliver a signature or the fact that
any signature or agreement or instrument was transmitted or communicated through
the use of a facsimile machine or other electronic transmission in which the
actual signature is evident as a defense to the formation of a contract and each
party forever waives such defense.












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------

EX-10.5 SIXTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

(Signature Page to First Amendment to
Third Amended and Restated Credit Agreement)






IN WITNESS WHEREOF, each of the undersigned has duly executed this Sixth
Amendment to Third Amended and Restated Credit Agreement as of the date first
set forth above.
HERITAGE-CRYSTAL CLEAN, LLC, an
Indiana limited liability company




By:    /s/ Mark DeVita
Name: Mark DeVita
Title:     Chief Financial Officer


    
BANK OF AMERICA, N.A.




By:    /s/ Maria F. Maia    
Name: Maria F. Maia
Title: Managing Director






By its signature below, the Parent hereby acknowledges and agrees to the terms
of this Sixth Amendment, including, without limitation, the representations and
warranties applicable to the Parent contained herein. The Parent hereby affirms
its obligations of payment and performance under the Guaranty dated as of May
30, 2008 by the Parent, and agrees that all “Obligations”, as defined in the
Credit Agreement and after giving effect to this Sixth Amendment and the
extension of the Maturity Date for Revolving Loans herein, are covered by and
guaranteed under the Guaranty.


HERITAGE-CRYSTAL CLEAN, INC.,
a Delaware corporation




By: /s/ Mark DeVita
Name: Mark DeVita
Title: Chief Financial Officer

4

